Citation Nr: 1526732	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1972 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction currently resides in St. Petersburg, Florida.

In October 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the claims can be properly adjudicated.  

In a September 2011 statement, Disabled American Veterans (DAV) entered their appearance on the issue of entitlement to service connection for extreme explosive disorder/severe personality disorder, and noted that the Veteran's private attorney maintained Power of Attorney over the matters pending on appeal.  Despite this notice, DAV submitted a statement (in lieu of a VA Form 646) pertaining to the issues of entitlement to service connection for COPD, asbestosis, PTSD and hearing loss in April 2014.  Also in April 2014, the Veteran's attorney clarified he was the sole representative for the aforementioned issues pending on appeal.  

In May 2014, the RO notified the Veteran he did not file a timely Substantive Appeal to the Board (VA Form 9) for the issues of entitlement to service connection for a bilateral hearing loss and PTSD, and that his untimely VA Form 9 would be treated as a claim to reopen.  In a June 2014 statement, the Veteran's attorney indicated he did not receive a copy of the February 2014 Statement of the Case pertaining to the issues of entitlement to service connection for bilateral hearing loss and PTSD.  

Based on the foregoing, it appears there has been confusion as to who represented the Veteran in respects to his pending claims on appeal.  Further, it is not apparent whether a copy of the February 2014 Statement of the Case was sent to the Veteran's attorney, as DAV is listed on the cover letter.  As such, the Board finds the Veteran's attorney was not given proper notice of the Statement of the Case relating to the issues of entitlement to service connection for PTSD and a bilateral hearing loss disability.  It is noted however, that since the hearing and the aforementioned development that the Veteran's attorney was provided a complete copy of the Veteran's claims file by the Board in early June 2015.  To preserve the Veteran's appellate rights, this matter will be remanded in order that the attorney might make any additional argument, or submit additional evidence as desired.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Any attempt to obtain additional documents should be set out in the claims folders.

2.  The attorney should be allowed a reasonable period to make any additional argument or evidentiary submission desired in view of his recently being provided with a copy of the entire claims file, including the statement of the case he previously reported not receiving.

3.  Thereafter, if the evidence or argument show findings indicative of the need for additional development or examination, such additional development should be undertaken.

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


